Citation Nr: 1130455	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to January 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  

In February 2010, the Veteran presented testimony at a hearing conducted at the Huntington RO before a Decision Review Officer (DRO).  In June 2010, the Veteran presented testimony at a personal hearing conducted at the Huntington RO before a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of both hearings are in the Veteran's claims folder.

In November 2009, the Board remanded the matter to obtain a VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that additional development must be undertaken before a decision can be reached in this matter.  In November 2009, VA received a release from the Veteran for private treatment records from Dr. P.K. who treated him for depression from 2003 to the present.  Although there is an August 2009 private opinion from Dr. P.K., supporting treatment records have not been associated with the claims file.  Accordingly, such should be obtained on remand.  38 C.F.R. § 3.159(c)(1).

Following the November 2009 remand, the Veteran referenced the January 2011 VA examiner's observation that there were no service treatment records documenting treatment for mental health or medications prescribed.  The Veteran stated that he had in-service treatment and that it was his understanding that mental health records are separated from service treatment records.  

The Veteran is correct that mental health records are filed separately from service treatment records.  It is not apparent from the record whether a search for any mental health records was made.  This should be done on remand.  38 C.F.R. § 3.159(c)(2).

The Board also notes that in his June 2011 statement, the Veteran appears to be expanding his claim from his contention that he has depression secondary to his service-connected duodenal ulcer to the more general assertion that he has depression secondary to the combination of all his service-connected disabilities.  During his November 2009 VA examination, the examiner opined with regard to the issue of aggravation that the Veteran's service connected medical disabilities may have contributed in part to depression over the years but there is no way to quantify the amount without resorting to mere speculation as it seems his problems with ulcers have been one of many medical issues and life stressors.  Although the examiner mentioned the Veteran's service-connected ulcers, it is unclear whether he also considered his other service-connected disabilities of lumbar strain with arthritis, residuals of fracture of the left foot third toe, right maxillary sinusitis, hemorrhoids, and left forearm scar.  The Veteran should be afforded a VA examination that adequately considers all of his service-connected disabilities in connection with his claim for major depressive disorder.

The Board would also like to seek clarification of the January 2011 VA examiner's opinion that the Veteran's depressive disorder was less likely than not related to his service.  The Veteran has identified several circumstances and stressors from service to the present which he has associated with periods of depression.  Specifically, during service he was worried about being sent away from his family and after service he experienced stress from church disputes, death of family members, marital distress, parenting stress, and medical problems.  The Board would like to ascertain whether the Veteran's reactions to stressors and life circumstances since service to the present represents a chronic psychiatric disability.  

Additionally, all VA treatment records pertaining to the claim dated from March 2010 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain the Veteran's mental health treatment records.  The Veteran should be asked to identify his dates and location of treatment, to include any hospitalizations, to aid in the search.

2.  After securing any necessary release, obtain private treatment records from Dr. P.K. dated from 2003 to the present as identified in his previously submitted November 2009 release.

3.  Obtain all relevant VA treatment records dated from March 2010 to the present.

4.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for major depressive disorder, to include as secondary to his service-connected disabilities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA records, and previous VA examinations, the examiner should opine as to the relationship, if any, between the Veteran's service-connected disabilities and his major depressive disorder.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether major depressive disorder was either (a) proximately caused by or (b) proximately aggravated by his service-connected disabilities.  His current service-connected disabilities are lumbar strain with arthritis, residuals of duodenal ulcer, residuals of fracture of the left foot third toe, right maxillary sinusitis, hemorrhoids, and left forearm scar.

b.  The Board would also like to seek clarification of the January 2011 VA examiner's opinion that the Veteran's depressive disorder was less likely than not related to his service.  The Veteran has identified several circumstances and stressors from service to the present which he has associated with periods of depression.  Specifically, during service he was worried about being sent away from his family and after service he experienced stress from church disputes, death of family members, marital distress, parenting stress, and medical problems.  The Board would like to ascertain whether the Veteran's reactions to stressors and life circumstances since service to the present represents a chronic psychiatric disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



